Case 20-10953-LSS Doc 100-2 Filed 05/29/20 Page 1of2

Michael Ullman

NN ee
From: Michael Ullman

Sent: Thursday, May 07, 2020 7:55 PM

To: Tab Turner

Ce: Tony Thomas; Jared Ullman; Diana Simon; Michael Ullman

Subject: Re: SureFunding/Tradepay - Ullman & Ullman

Dear Mr. Turner.

Thank you for your email below.

| will review the attachment tomorrow.

For clarification | have not ignored anything. | responded to your inquiry because | believe that based upon the
information that | have received to date you have no legal authority to request that my firm undertake any efforts in

connection with the delivery of documents under the current circumstances.

As indicated | will review the court order and if necessary consider whether we need to undertake any additional action
or maintain our current position.

Regards,

Mwu

Sent from my iPhone

On May 7, 2020, at 7:18 PM, Tab Turner <tab@tturner.com> wrote:

Mr. Ullman-

T have no idea whether this will impact your decision whether to ignore the Power of Attorney, but
enclosed is the Court Order entered today in Miami-Dade County recognizing the validity and
enforceability of the irrevocable Power of Attorney. I provide this to make sure you understand that
Tradepay’s “alleged” counsel challenged the validity and the Court rejected the challenge. I say “alleged”
only because our position was that Tradepay had no authority to hire counsel.

Let me know if you have questions.

Tab Turner
TURNER & ASSOCIATES, p.a.
Case 20-10953-LSS Doc 100-2 Filed 05/29/20 Page 2 of 2

aD

CONFIDENTIALITY NOTICE:

The information contained in this electronic mail communication is intended only for the individual or entity to whom it is
addressed. It may contain privileged and confidential information that is exempt from disclosure by law and if you are not the
intended recipient you may not copy, distribute or take any action in reliance upon it. If you have received this e-mail transmission
in error, please notify our office immediately by e-mail or by telephone. Thank you for your cooperation.

<2020 05 07 - ORDER - POA.pdf>
